Title: To John Adams from Samuel Allyne Otis, 5 March 1792
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philada. March 5th 1792

I am hurt by your unexpected & I think unmerited resentment this morning, for I had not the most distant intention to give offence
So many reflections have passed on the expenses of my office, I have redoubled my exertions to keep them as moderate as the nature of business will permit.  I did accordingly at the close of the last Session agree with Mr. Heysham to bring up the business of the Session, he calling the service 94 1/2 days, and on condition that I would state to you that number of days, necessarily employed in the recess, for your Excellencys certificate as the Lears provides.  This was done early in this Session when he received his money and signed a rect. in full.  And by this arrangement he was paid for Clerkship from Jany 1791 to Jany 1792 Dols 679.50, which is 179.50 more than other Clerks receive—Men of equal abilities and attendance.  And with this he appeared perfectly easy until Mathers’s last grant.  As to business in the recess, if Mr Heysham would attend as I could get plenty of capable men to attend, and as many hours as I attend myself, the business of the recess would take but a few if any days attendance of a Clerk—
In fact Mr Heysham has received all he agreed for, all I drew from the Treasury for him, and in any opinion all that justice entitles him to.  I shall however receive neither good or hurt from a resettlement of his account, and shall cheerfully acquiesce in your doings, having nothing to regret but the unexpected loss of a friend, for what I supposed my duty.
I have the honor to be with esteem & / respect / Your Excellencies / Most Humble & / Obedt Sert
Sam. A. Otis